
	

113 HR 2572 IH: Regulatory Relief for Credit Unions Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2572
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Gary G. Miller of
			 California introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To improve the regulation of credit unions and depository
		  institutions and to provide regulatory relief, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Relief for Credit Unions
			 Act of 2013.
		2.Enhancing the
			 authority of the National Credit Union Administration
			(a)Review of Bureau
			 regulations
				(1)In
			 generalSection 120 of the Federal Credit Union Act (12 U.S.C.
			 1766) is amended by adding at the end the following:
					
						(k)Review of Bureau
				regulationsIf the Board
				determines that a regulation issued by the Bureau would create an undue
				hardship when applied to credit unions, the Board may—
							(1)delay the
				application of the regulation to credit unions until such time as the Board
				determines such application would not create an undue hardship; and
							(2)modify such
				regulation, as applied to credit unions, so long as the Board determines that
				such modification still meets the Bureau’s objective in issuing the
				regulation.
							.
				(2)Bureau
			 definedSection 101 of the
			 Federal Credit Union Act (12 U.S.C. 1752) is amended by adding at the end the
			 following new paragraph:
					
						(10)The term Bureau means the
				Bureau of Consumer Financial
				Protection.
						.
				(b)Use of State
			 regulations by Federal credit unionsSection 120 of the Federal Credit Union Act
			 (12 U.S.C. 1766), as amended by subsection (a), is further amended by adding at
			 the end the following:
				
					(l)Use of State
				regulations
						(1)ApplicationWith
				respect to a State law applicable to a State credit union, a Federal credit
				union may apply to the Board for permission to comply with such regulation in
				lieu of the applicable Federal regulation (if any), for purposes of the credit
				union’s branches located in such State. Such permission shall only apply to the
				State for which the permission is given, and the Federal credit union may not
				comply with such regulation in any other State in lieu of the applicable
				Federal regulation.
						(2)DeterminationThe
				Board may approve an application received under paragraph (1) if the Board
				determines that having the Federal credit union’s branches in such State comply
				with the particular State law would—
							(A)improve the credit unions’s ability to
				serve members and lend in that particular State; and
							(B)not endanger the safety and soundness of
				the credit union.
							(3)ExceptionNotwithstanding paragraph (1), a Federal
				credit union may not apply to the Board for permission to comply with any
				provision of a State law if such law would conflict with the requirements of
				section
				107A.
						.
			3.Improved capital
			 standards and leverage ratios for credit unions
			(a)In
			 generalSection 216 of the
			 Federal Credit Union Act (12 U.S.C. 1790d) is amended—
				(1)by redesignating
			 subsection (o) as subsection (p);
				(2)by inserting after
			 subsection (n) the following:
					
						(o)Revised capital
				standards
							(1)Two-tier
				systemThe Board shall implement a two-tier system of net worth
				ratios for credit unions, consisting of a risk-based net worth ratio and a net
				worth capital ratio. Net worth categories in this section shall take into
				account the simplicity or complexity of credit unions in terms of risk
				profile.
							(2)Use of leverage
				ratiosThe Board shall
				establish standards under this section with respect to leverage ratios of a
				credit union to the same extent as are provided for net worth ratios of a
				credit union. Such standards shall take into account the unique nature of
				credit unions and, to the extent practicable, be comparable to, but not
				necessarily identical to, the leverage ratio standards under section 38 of the
				Federal Deposit Insurance Act.
							;
				and
				(3)in subsection (p),
			 as so redesignated, by amending paragraph (2) to read as follows:
					
						(2)Net
				worthThe term net
				worth—
							(A)with respect to
				any insured credit union, means the retained earnings balance of the credit
				union, as determined under generally accepted accounting principles, together
				with—
								(i)any amounts that
				were previously retained earnings of any other credit union with which the
				credit union has combined; and
								(ii)components of
				equity under generally accepted accounting principles not included in retained
				earnings, as determined by the Board;
								(B)with respect to
				any insured credit union, includes, at the Board’s discretion and subject to
				rules and regulations established by the Board, assistance provided under
				section 208 of this title to facilitate a least-cost resolution consistent with
				the best interests of the credit union system; and
							(C)with respect to a low income credit union,
				includes secondary capital accounts, subject to limitations set by the Board to
				address the safe and sound use of secondary capital to carry out the purpose of
				this section, that are—
								(i)uninsured;
				and
								(ii)subordinate to
				all other claims against the credit union, including the claims of creditors,
				shareholders, and the
				Fund.
								.
				(b)Amendments to
			 net worth categories
				(1)Section 216(c)(1)
			 of the Federal Credit Union Act is amended as follows:
					(A)Well
			 capitalizedIn subparagraph
			 (A), by striking clauses (i) and (ii) and inserting the following:
						
							(i)it has a risk-based net worth ratio of not
				less than 10 percent; or
							(ii)is considered to be well capitalized by any
				other standard, as determined by the
				Board.
							.
					(B)Adequately
			 capitalizedIn subparagraph
			 (B), by striking clauses (i) and (ii) and inserting the following:
						
							(i)it has a risk-based net worth ratio of not
				less than 8 percent; or
							(ii)is considered to be adequately capitalized
				by any other standard, as determined by the
				Board.
							.
					(C)UndercapitalizedIn subparagraph (C), by striking clauses
			 (i) and (ii) and inserting the following:
						
							(i)it has a risk-based net worth ratio of not
				less than 6 percent; or
							(ii)is considered to be undercapitalized by any
				other standard, as determined by the
				Board.
							.
					(D)Significantly
			 undercapitalizedSubparagraph (D) is amended to read as
			 follows:
						
							(D)Significantly
				undercapitalizedAn insured credit union is significantly
				undercapitalized if—
								(i)it
				has a net worth ratio of less than 3.25 percent;
								(ii)it has a net worth ratio of less than 4.25
				percent, and either—
									(I)fails to submit an
				acceptable net worth restoration plan within the time allowed under subsection
				(f); or
									(II)materially fails
				to implement a net worth restoration plan approved by the Board; or
									(iii)it has a
				risk-based net worth ratio of less than 6
				percent.
								.
					(2)Relevant Capital
			 MeasuresSection 216(c)(2) of
			 the Federal Credit Union Act is amended—
					(A)by striking , for purposes of
			 section 38(c) of the Federal Deposit Insurance Act,;
					(B)by striking
			 (as those terms are used in section 38),; and
					(C)by inserting
			 or relevant capital measures as defined by the Board after
			 leverage limit each place such term appears.
					(3)Adjustment of
			 levelsSection 216(c)(2)(A)
			 of the Federal Credit Union Act is amended—
					(A)by striking
			 Federal banking agencies increase or decrease and inserting
			 Federal Deposit Insurance Corporation increases or decreases;
			 and
					(B)by striking
			 level for and inserting levels for.
					(4)Adjusting net
			 worth levelsSection
			 216(c)(2)(A) of the Federal Credit Union Act is amended by striking not
			 more than the difference between the required minimum level most recently
			 established by the Federal banking agencies and 4 percent of total assets (with
			 respect to institutions regulated by those agencies) and inserting
			 the increase or decrease made by the Federal Deposit Insurance
			 Corporation.
				(5)Consultation
			 With Federal Deposit Insurance CorporationSection 216(c)(2)(B)(i) of the Federal
			 Credit Union Act is amended by striking Federal banking agencies
			 and inserting Federal Deposit Insurance Corporation.
				(c)Amendments
			 relating to risk-Based net worth requirementsSection 216(d) of the Federal Credit Union
			 Act is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 that are complex, as defined by the Board; and
					(B)by inserting
			 , as defined by the Board before the period at the end;
					(2)by amending
			 paragraph (2) to read as follows:
					
						(2)StandardThe
				Board shall design the risk-based net worth requirement to take account of any
				material risks, as defined by the Board, applicable to insured credit unions
				that are taken account of by comparable standards applicable to institutions
				insured by the Federal Deposit Insurance
				Corporation.
						;
				and
				(3)in the heading for
			 such subsection, by striking for Complex Credit Unions.
				(d)Treatment based
			 on other criteriaSection 216(h)(1) of the Federal Credit Union
			 Act is amended to read as follows:
				
					(1)the Board may not reclassify an insured
				credit union into a lower net worth category due solely to interest rate risk,
				or treat an insured credit union as if it were in a lower net worth category,
				for reasons not pertaining to the safety and soundness of that credit union;
				and
					.
			(e)Definitions
			 relating to net worth
				(1)Net worth
			 ratioSection 216(p) of the Federal Credit Union Act, as
			 redesignated by subsection (a), is amended in paragraph (3)—
					(A)by inserting
			 minus its deposit in the Fund, after net worth of credit
			 union; and
					(B)by inserting
			 minus its deposit in the Fund after total assets of the
			 credit union.
					(2)Risk-based net
			 worth ratioSection 216(p) of
			 the Federal Credit Union Act, as redesignated by subsection (a), is amended by
			 inserting after paragraph (4) the following new paragraph:
					
						(5)Risk-based net
				worth ratioThe term risk-based net worth ratio
				means, with respect to any credit union—
							(A)the ratio of the
				net worth of the credit union, plus any loan loss reserves (subject to
				limitations established by the Board), and minus the credit union’s deposit in
				the Fund, to
							(B)the risk assets of
				the credit union, as defined by the
				Board.
							.
				(3)Amendments
			 relating to net worth restoration plans
					(A)Temporary waiver
			 of net worth restoration plan requirement in response to
			 disastersSubsection 216(f)(1) of the Federal Credit Union Act is
			 amended by striking Each insured credit union and inserting
			 Except as determined by the Board in the case of a credit union that
			 becomes or remains no less than undercapitalized due to the impact of a major
			 natural or man-made disaster, each insured credit union.
					(B)Net worth
			 restoration requirement for credit unions that are not well
			 capitalizedSection 216(e) of the Federal Credit Union Act is
			 amended to read as follows:
						
							(e)Net worth
				restoration plan requirement applicable to credit unions that are not well
				capitalizedThe Board may require an insured credit union that is
				not well capitalized to submit a net worth restoration plan, as required under
				subsection (f), if—
								(1)material safety
				and soundness concerns caused the credit union to become less than well
				capitalized; and
								(2)the safety and
				soundness concerns remain
				unresolved.
								.
					(C)Board action may
			 include order to credit unionSection 216(i)(1)(B) of the Federal
			 Credit Union Act is amended—
						(i)by
			 inserting order the credit union to before take such
			 other action; and
						(ii)by
			 inserting , in the discretion of the Board, after as the
			 Board.
						(D)Substitution of
			 90 calendar daysSection 216(i)(3)(A) of the Federal Credit Union
			 Act is amended—
						(i)by
			 striking calendar quarter and inserting 90 calendar
			 days; and
						(ii)by
			 inserting first after the date on which the credit
			 union.
						(E)Clarification of
			 coordination requirementSection 216(l)(3)(A)(ii) of the Federal
			 Credit Union Act is amended by inserting before the semicolon the following:
			 , if the Board determines that such action by the official will carry
			 out the purpose of this section.
					(f)Study on reform
			 of prompt corrective action
				(1)StudyThe National Credit Union Administration
			 Board shall carry out a study of problems associated with the current prompt
			 corrective action regime. In carrying out such study, the Board shall consult
			 with qualified industry and National Credit Union Administration
			 representatives.
				(2)ReportNot
			 later than the end of the 1-year period beginning on the date of the enactment
			 of this Act, the Board shall issue a report to the Congress containing all
			 findings and determinations made in carrying out the study required under
			 paragraph (1), including any specific legislative recommendations recommended
			 by the Board.
				4.Review of credit
			 union regulations
			(a)Cost-Benefit
			 Analysis
				(1)National Credit
			 Union AdministrationSection 120 of the Federal Credit Union Act
			 (12 U.S.C. 1766), as amended by section 2, is further amended by adding at the
			 end the following:
					
						(m)Cost-Benefit
				Analyses
							(1)Pre-issuanceEach regulation issued by the Board shall
				include a thorough cost-benefit analysis that details the estimated cost to a
				credit union of complying with such regulation compared to the measurable
				benefit the regulation may have. Any information provided to the Board from
				credit unions for purposes of the Board’s analysis shall be on a voluntary
				basis.
							(2)3-year
				reviewAt the end of the 3-year period following the date on
				which the Board issues a final regulation, the Board shall—
								(A)carry out a review
				of the actual cost to a credit union of complying with the regulation;
				and
								(B)issue a report to
				the Congress containing the results of such review.
								(3)Rule
				revisionIf, in carrying out a review under paragraph (2), the
				Board determines that the actual cost of complying with a regulation is more
				than 20 percent higher than the Board initially estimated, the Board shall
				revise the
				rule.
							.
				(2)Bureau of
			 Consumer Financial ProtectionSection 1022 of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the
			 following:
					
						(e)Regulations
				applicable to credit unions
							(1)Cost-benefit
				analyses
								(A)Pre-issuanceEach
				regulation issued by the Bureau shall, to the extent the rule applies to a
				credit union, include a thorough cost-benefit analysis that details the
				estimated cost to a credit union of complying with such regulation compared to
				the measurable benefit the regulation may have. Any information provided to the
				Bureau from credit unions for purposes of its analysis shall be on a voluntary
				basis.
								(B)3-year
				reviewAt the end of the 3-year period following the date on
				which the Bureau issues a final regulation that applies to a credit union, the
				Bureau shall—
									(i)carry out a review
				of the actual cost to a credit union of complying with the regulation;
				and
									(ii)issue a report to
				the Congress containing the results of such review.
									(C)Rule
				revisionIf, in carrying out a review under subparagraph (B), the
				Bureau determines that the actual cost of complying with a regulation is more
				than 20 percent higher than the Bureau initially estimated, the Bureau shall
				revise the rule.
								(2)Additional
				considerationsIn proposing any regulation that applies to credit
				unions, the Bureau shall—
								(A)consider the
				impact of such regulation on—
									(i)all federally
				insured credit unions; and
									(ii)consumers in
				rural areas; and
									(B)consult with the National Credit Union
				Administration and other appropriate Federal agencies, both prior to proposing
				such regulation and during the comment process for such regulation, regarding
				consistency with prudential, market, and systemic objectives of such
				Administration and other agencies.
								(3)Objections
								(A)In
				generalIf, during the consultation process described in
				paragraph (2)(B), the National Credit Union Administration or another agency
				provides the Bureau with a written objection to the proposed regulation, or a
				portion thereof, the Bureau shall include with the final regulation a
				description of the objection and the basis for the Bureau’s decision, if any,
				regarding such objection.
								(B)ConstructionNothing
				in this subsection shall be construed as altering or limiting the procedures
				under section 1023 that may apply to any regulation prescribed by the
				Bureau.
								.
				5.Modernizing the
			 Central Liquidity Facility
			(a)StudyThe Comptroller General of the United
			 States shall, in consultation with the National Credit Union Administration,
			 carry out a study of the Central Liquidity Facility that examines the need for
			 any improvements or modernizing needed of such Facility.
			(b)ReportNot later than the end of the 180-day
			 period beginning on the date of the enactment of this Act, the Comptroller
			 General shall issue a report to the Congress containing all of the findings and
			 determinations made in carrying out the study required under subsection (a),
			 including any legislative recommendations the Comptroller General may have for
			 modernizing the Central Liquidity Facility.
			6.Modernizing
			 credit union investment options
			(a)Investments in
			 securities by Federal credit unionsSection 107 of the Federal
			 Credit Union Act (12 U.S.C. 1757) is amended—
				(1)by striking
			 A Federal credit union and inserting the following:
					
						(a)In
				generalA Federal credit
				union
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Investment for
				the credit union’s own account
							(1)In
				generalA Federal credit union may purchase and hold for its own
				account such investment securities of investment grade as the Board may
				authorize by regulation, subject to such limitations and restrictions as the
				Board may prescribe.
							(2)Percentage
				limitations
								(A)Single
				personThe total amount of investment securities of any single
				person held by a Federal credit union for the credit union’s own account may
				not exceed 10 percent of the net worth of the credit union.
								(B)Aggregate
				investmentsThe aggregate
				amount of investment securities held by a Federal credit union for the credit
				union’s own account may not exceed 10 percent of the total assets of the credit
				union.
								(3)DefinitionsFor purposes of this subsection:
								(A)Investment
				gradeThe term
				investment grade means, with respect to an investment security
				purchased by a credit union for its own account, an investment security that at
				the time of such purchase meets the credit criteria established by the Board
				and reflects the applicable market standards.
								(B)Investment
				security
									(i)In
				generalThe term
				investment security means marketable obligations evidencing the
				indebtedness of any person in the form of bonds, notes, or debentures and other
				instruments commonly referred to as investment securities.
									(ii)Further
				definition by boardThe Board may further define the term
				investment security.
									(4)Clarification of
				prohibition on stock ownershipNo provision of this subsection
				shall be construed as authorizing a Federal credit union to purchase shares of
				stock of any corporation for the credit union’s own account, except as
				otherwise permitted by
				law.
							.
				(b)Mortgage
			 servicing rightsSection
			 107(a) of the Federal Credit Union Act, as amended by this section, is further
			 amended by adding at the end the following:
				
					(18)Federal credit unions may purchase mortgage
				servicing rights as an investment, including purchases of mortgage servicing
				rights from other credit unions subject to limits established by the
				Board.
					.
			7.National Credit
			 Union Share Insurance Fund parity with Federal Deposit Insurance
			 CorporationSection 207(k)(1)
			 of the Federal Credit Union Act (12 U.S.C. 1787(k)(1)) is amended—
			(1)in subparagraph
			 (A)—
				(A)by inserting after deposits in the
			 name of the member the following: or held in the member’s
			 account on behalf of another person; and
				(B)by striking
			 the member and inserting the person; and
				(2)in subparagraph
			 (C), by striking or in joint tenancy. and inserting the
			 following: in joint tenancy, or where a member holds funds for the use
			 of a nonmember. Coverage for an account established by a member shall be
			 consistent with that of the Federal Deposit Insurance Corporation, regardless
			 of the membership status of the owner of the funds that are deposited in an
			 account established by a member..
			8.Enhancing the
			 authority of the appropriate Federal banking agencies
			(a)In
			 generalThe Consumer Financial Protection Act of 2010 (12 U.S.C.
			 5481 et seq.) is amended by inserting after section 1023 the following:
				
					1023A.Review of
				Bureau regulations on depository institutionsIf the appropriate Federal banking agency
				determines that a regulation issued by the Bureau would create an undue
				hardship when applied to a class of depository institutions regulated by such
				agency, the agency may—
						(1)delay the
				application of the regulation to the class of depository institutions until
				such time as the agency determines such application would not create an undue
				hardship; and
						(2)modify such
				regulation, as applied to the class of depository institutions, so long as the
				agency determines that such modification still meets the Bureau’s objective in
				issuing the
				regulation.
						.
			(b)Technical
			 amendmentThe table of
			 contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act is
			 amended by inserting after the item relating to section 1023 the following new
			 item:
				
					
						1023A. Review of Bureau regulations on
				depository
				institutions.
					
					.
			9.Review of depository
			 institution regulations
			(a)Cost-Benefit
			 Analysis
				(1)Pre-issuanceEach regulation issued by an appropriate
			 Federal banking agency shall include a thorough cost-benefit analysis that
			 details the estimated cost to a depository institution of complying with such
			 regulation compared to the measurable benefit the regulation may have. Any
			 information provided to an agency from a depository institution for purposes of
			 the agency’s analysis shall be on a voluntary basis.
				(2)3-year
			 reviewAt the end of the 3-year period following the date on
			 which the agency issues a final regulation, the agency shall—
					(A)carry out a review
			 of the actual cost to a depository institution of complying with the
			 regulation; and
					(B)issue a report to
			 the Congress containing the results of such review.
					(3)Rule
			 revisionIf, in carrying out a review under paragraph (2), the
			 agency determines that the actual cost of complying with a regulation is more
			 than 20 percent higher than the agency initially estimated, the agency shall
			 revise the rule.
				(4)DefinitionsFor
			 purposes of this subsection, the terms appropriate Federal banking
			 agency and depository institution have the meaning given
			 such terms, respectively, under section 3 of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813).
				(b)Bureau of
			 Consumer Financial ProtectionSection 1022 of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5512), as amended by section 4, is further
			 amended by adding at the end the following:
				
					(f)Regulations
				applicable to depository institutions
						(1)Cost-benefit
				analyses
							(A)Pre-issuanceEach regulation issued by the Bureau shall,
				to the extent the rule applies to a depository institution, include a thorough
				cost-benefit analysis that details the estimated cost to a depository
				institution of complying with such regulation compared to the measurable
				benefit the regulation may have. Any information provided to the Bureau from
				depository institutions for purposes of its analysis shall be on a voluntary
				basis.
							(B)3-year
				reviewAt the end of the 3-year period following the date on
				which the Bureau issues a final regulation that applies to a credit union, the
				Bureau shall—
								(i)carry out a review of the actual cost to a
				depository institution of complying with the regulation; and
								(ii)issue a report to
				the Congress containing the results of such review.
								(C)Rule
				revisionIf, in carrying out a review under subparagraph (B), the
				Bureau determines that the actual cost of complying with a regulation is more
				than 20 percent higher than the Bureau initially estimated, the Bureau shall
				revise the rule.
							(2)Additional
				considerationsIn proposing
				any regulation that applies to depository institutions, the Bureau
				shall—
							(A)consider the
				impact of such regulation on—
								(i)community-based depository institutions;
				and
								(ii)consumers in
				rural areas; and
								(B)consult with the appropriate Federal
				banking agencies, both prior to proposing such regulation and during the
				comment process for such regulation, regarding consistency with prudential,
				market, and systemic objectives of such agencies.
							(3)Objections
							(A)In
				generalIf, during the consultation process described in
				paragraph (2)(B), an agency provides the Bureau with a written objection to the
				proposed regulation, or a portion thereof, the Bureau shall include with the
				final regulation a description of the objection and the basis for the Bureau’s
				decision, if any, regarding such objection.
							(B)ConstructionNothing
				in this subsection shall be construed as altering or limiting the procedures
				under section 1023 that may apply to any regulation prescribed by the
				Bureau.
							.
			
